UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1702



REGINALD LEE,

                Plaintiff - Appellant,

          v.


KEVIN CLARK; JOHN DOE, JR.; RICHARD ROE, Officer, in their
individual and official capacities; BALTIMORE POLICE DEPARTMENT;
THEO FLEET, Officer,

                Defendants - Appellees,

          and


MARTIN O’MALLEY; DOUGLAS L. PATTERSON; BALTIMORE CITY COUNCIL;
CITY OF BALTIMORE; SHEILA DIXON,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:05-cv-00897-WDQ)


Submitted:   February 21, 2008            Decided:   February 25, 2008


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Reginald Lee, Appellant Pro Se. Karen Stakem Hornig, Assistant
Attorney General, Baltimore, Maryland; Patrick Donald Sheridan,
William Rowe Phelan, Jr., BALTIMORE POLICE DEPARTMENT, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Reginald Lee appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.         We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.           See Lee v. Clark,

No. 1:05-cv-00897-WDQ (D. Md. June 26, 2007).           We dispense with

oral   argument   because   the   facts   and   legal    contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                 AFFIRMED




                                  - 3 -